Citation Nr: 0427548	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  04-00 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in July 1968 after 
having completed more than 20 years of active military 
service.  He died in June 2002.  The appellant is the 
veteran's surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In February 2003 the RO 
denied entitlement to accrued benefits based upon the 
veteran's claim for service connection of multiple disorders 
that was pending at his death.  Of the 14 individual issues 
denied, the appellant filed a notice of disagreement with the 
denial of service connection for PTSD for the purpose of 
accrued benefits.  In light of the limited notice of 
disagreement, information contained in the substantive appeal 
and the hearing testimony, the issue for appellate 
consideration has been recharacterized as reported on the 
title page.  

The appellant presented testimony at the April 2004 Board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript (T) of the hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  As of his death in June 2002, the veteran had not 
established entitlement to service connection for any 
disability.



2.  The receipt of the Distinguished Flying Cross and the Air 
Medal establish that the veteran engaged in combat during his 
service in Vietnam and the competent evidence of record shows 
he had been treated for PTSD during his lifetime, and that he 
had a pending claim at his death to establish service 
connection for PTSD based on combat in Korea and Vietnam.


CONCLUSION OF LAW

PTSD was incurred in active service for the purpose of 
accrued benefits.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 
5103A, 5107, 5121 (a) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.1000, added May 19, 1993, 58 Fed. Reg. 29110 (May 
19, 1993), and as amended effective March 7, 1997, 64 Fed. 
Reg. 32807-32808 (June 18, 1999) and 67 Fed. Reg. 10332 (Mar. 
7, 2002), 4.125 (1999) as amended 61 Fed. Reg. 52700 (October 
8, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed his initial claim with VA for service 
connection for PTSD in August 2001.  He claimed that PTSD was 
related to combat in Korea and Vietnam.  His final DD Form 
214 shows that is decorations included the Vietnam Campaign 
Medal, Vietnam Service Medal, Distinguished Flying Cross 
(DFC) and the Air Medal (AM).  He stated in his VA benefit 
application form that he had been treated for PTSD since 
March 1996.  

Medical records from Midwest Regional Medical Center (MRMC) 
for the veteran's hospitalization in September 2001 refer to 
a history of anxiety six years earlier, more recent suicide 
attempt and an admission diagnosis of history of major 
depression.  The discharge diagnosis was dementia, senile 
onset.  

A March 2002 report from the Clinton Veterans Center noted 
the veteran's private psychiatrist had treated him since 1996 
for various psychiatric problems including PTSD and 
depression.  The diagnosis was dementia, Alzheimer's type.

The death certificate shows that the immediate cause of the 
veteran's death in June 2002 was cardiopulmonary arrest.  No 
other disease or injury was listed on the certificate.  The 
appellant filed her claim with VA in July 2002.  The RO 
rating decision in February 2003 shows that the basis for 
denying service connection for PTSD was that the record did 
not show a confirmed diagnosis of PTSD that would permit a 
finding of service connection.   

In January 2004, the appellant submitted a statement and 
copies of the citations that accompanied the award of the DFC 
and the AM.  She also provided MRMC records from February 
1999 that showed the psychiatric diagnosis soon after 
admission was depression.  It was reported the veteran had 
been admitted two years earlier after a suicide attempt.  The 
inpatient record showed on the day of admission he alluded to 
some incidents that occurred in Vietnam that he was not ready 
to discuss.  

Thereafter it was noted that both he and his spouse had 
feelings about his involvement in the Vietnam War and that he 
did indicate a potential problem with PTSD.  He was 
considered for a PTSD support group and given information 
regarding VA programs. 

At the Board hearing in April 2004, the appellant recalled 
that VA had scheduled the veteran to evaluate PTSD, but that 
he died before the evaluation was completed (T 6).  
Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  In determining whether an 
injury or disease was incurred in or aggravated in service, 
the evidence in support of the claim is evaluated based on 
the places, types and circumstances of service as shown by 
service records, the official history of each organization in 
which the veteran served, the veteran's medical records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  38 C.F.R. § 3.103(a).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  VA may 
issue regulations clarifying the types of activities that 
will be considered to fall within the scope of the term.  
VAOPGCPREC 12-99.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 

Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), (effective prior to March 7, 
1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below: 

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

(2) If the evidence establishes that the veteran was a 
prisoner-of- war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. 


Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. 

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 
38 C.F.R. § 3.304(f) as amended effective March 7, 2002, 67 
Fed. Reg. 10330-10332 (March 7, 2002).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.


Except as provided in sections 3329 and 3330 of title 31, 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as ''accrued 
benefits'') and due and unpaid for a period not to exceed two 
years, shall, upon the death of such individual be paid as 
follows: 

(1) Upon the death of a person receiving an apportioned share 
of benefits payable to a veteran, all or any part of such 
benefits to the veteran or to any other dependent or 
dependents of the veteran, as may be determined by the 
Secretary; 

(2) Upon the death of a veteran, to the living person first 
listed below: (A) The veteran's spouse; (B) The veteran's 
children (in equal shares); (C) The veteran's dependent 
parents (in equal shares); 

(3) Upon the death of a surviving spouse or remarried 
surviving spouse, to the children of the deceased veteran; 

(4) Upon the death of a child, to the surviving children of 
the veteran who are entitled to death compensation, 
dependency and indemnity compensation, or death pension; and 

(5) In all other cases, only so much of the accrued benefits 
may be paid as may be necessary to reimburse the person who 
bore the expense of last sickness and burial. (b) No part of 
any accrued benefits shall be used to reimburse any political 
subdivision of the United States for expenses incurred in the 
last sickness or burial of any beneficiary. (c) Applications 
for accrued benefits must be filed within one year after the 
date of death.  

If a claimant's application is incomplete at the time it is 
originally submitted, the Secretary shall notify the claimant 
of the evidence necessary to complete the application.  If 
such evidence is not received within one year from the date 
of such notification, no accrued benefits may be paid.  
38 U.S.C.A. § 5121.

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and Service members' 
indemnity) authorized under laws administered by the 
Department of Veterans Affairs, to which a payee was entitled 
at his death under existing ratings or decisions, or those 
based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement as provided in § 3.500(g) will, upon the 
death of such person, be paid as follows: (1) Upon the death 
of a veteran to the living person first listed as follows: 
(i) his or her spouse; (ii) his or her children (in equal 
shares); (iii) his or her dependent parents (in equal shares) 
or the surviving parent.  

(d) Definitions. (1) Spouse means the surviving spouse of the 
veteran, whose marriage meets the requirements of Sec. 3.1(j) 
or Sec. 3.52. Where the marriage meets the requirements of 
Sec. 3.1(j) date of marriage and continuous cohabitation are 
not factors. 

(4) Evidence in the file at date of death, as used in 
paragraph (a) of this section, will be considered to have 
been met when there is on file at the date of the veteran's 
death: (i) Notwithstanding Sec. 3.200(b) evidence, including 
uncertified statements, which is essentially complete and of 
such weight as to establish service connection or degree of 
disability for disease or injury when substantiated by other 
evidence in file at date of death or when considered in 
connection with the identifying, verifying, or corroborative 
effect of the death certificate.  38 C.F.R. § 3.1000 (2003).



(4) Evidence in the file at date of death means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death.  38 
C.F.R. § 3.1000(d)(4) (2003), as amended effective November 
27, 2002 (67 Fed. Reg. 65707-65708, October 28, 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for PTSD for the purpose of accrued benefits has 
been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient to grant the 
benefit sought on appeal.  Therefore, any outstanding 
development not already conducted by VA is without prejudice; 
hence, any deficiencies in the duties to notify and to assist 
constitute harmless error.  

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim on he 
threshold matter of service connection.  Bernard, supra.


Service Connection

The issue essentially turns on the interpretation of evidence 
in a record that appears to be complete given that medical 
records were apparently requested for all treatment of PTSD 
but located for only a portion of the indicated treatment 
period.  See Dixon v, Gober, 14 Vet. App. 168, 173 (2000); 
Davis v. West, 13 Vet. App. 178, 184 (1999); Earle v. Brown, 
6 Vet. App. 558, 562 (1994).  

As will be apparent in the discussion that follows the Board 
concludes that competent, probative evidence exists in the 
record that supports a favorable determination.  In view of 
the foregoing, there is no need to delay resolution of the 
claim.  See for example Baker v. West, 11 Vet. App. 163, 169 
(1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  See also Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In general, in order to establish entitlement to service 
connection there must be (1) evidence of a current 
disability, usually shown by a medical diagnosis.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); and (3) 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. 
App. 91. 93 (1993).  

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  

However, with the initial claim for PTSD several years later 
there is medical evidence sufficient to show a diagnosis of 
PTSD that presumably conforms to the diagnostic criteria that 
VA currently follows.  See for example, 38 C.F.R. § 4.125; 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Indeed, in 
March 2002 there is an unequivocal history of treatment for 
PTSD among other psychiatric disorders and there is anecdotal 
references to PTSD in records from 1999.  

However, the examiners later elaborated on the impressions 
from the record and interview that supported the diagnosis of 
another psychiatric disorder but those assessments were 
apparently not intended to rule out PTSD.  YR v. West, 11 
Vet. App. 393 (1998) holds that to establish service 
connection for PTSD, an opinion by a mental health 
professional based on a post service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor.  However, in the veteran's case, there is 
uncontradicted evidence with the award of the DFC and AM to 
conclude that he engaged in combat and support the contention 
that such combat led to PTSD.  The citations supporting the 
decorations add further support.  

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to mental disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.  The amendment required that 
the medical evidence diagnosing PTSD comply with 38 CFR 
4.125(a), which requires that diagnoses of mental disorders 
conform to DSM-IV.  

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  See for example Patton v. West, 12 Vet. App. 272, 
280 (1999).  

The question as to current existence of PTSD is a medical 
determination.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); see also Fossie v. West, 12 Vet. App 1 (1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board accepts 
the reference in March 2002 to private psychiatric treatment 
for PTSD as sufficient to establish its then current 
existence or formal diagnosis, but minimal symptoms at that 
time in light of the predominant psychiatric impairment.  See 
for example 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440 
(2003).

The Board finds, for the reasons discussed below, the 
evidence does favor service connection.   See for example the 
discussion in Patton, 12 Vet. App. at 280-82 and in Cohen, 10 
Vet. App. at 142-43 and Gaines v. West, 11 Vet. App. 353, 
358-60 (1998).  In view of the evidence overall, which 
includes evidence of presumably equally competent assessments 
supporting PTSD, the Board must conclude that the claim for 
service connection should be granted.  The benefit of the 
doubt rule cannot be overlooked in this case.  

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  The credibility and weight to be attached to 
evidence is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  As noted in the MRMC 
records the veteran made a credible presentation regarding 
PTSD and subsequent information documents treatment for PTSD.  
The Board finds this evidence and his more 20 years of 
honorable service favors service connection for the purpose 
of accrued benefits.  

The Board has stated the reasoning to assign significant 
probative weight to the evidence of the diagnosis of PTSD, 
reasonably related to events the veteran experienced during 
his service in Vietnam.  Thus, the Board concludes the 
critical elements that must be present in this case to 
support service connection are shown.  Accordingly the appeal 
is granted.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The RO has not as yet considered and the Board does not infer 
or suggest that entitlement to a specific rating of PTSD for 
accrued benefits is warranted for any particular period that 
the veteran is determined eligible for compensation for PTSD 
based on the pending claim.  See for example the guidance in 
Meeks v. West, 216 F.3d 1363, 1367 (Fed. Cir. 2000) regarding 
the retroactive rating in a claim such as the appellant's.  

The Board will point out that the correct application of the 
law does not limit payment to the two years immediately 
preceding death, although in the matter at hand the veteran 
died prior to December 16, 2003 and as a result the two-year 
limitation on payments would apply.  See Terry v. Principi, 
367 F.3d 1291, 1295-96 (Fed. Cir. 2004); Sharp v. Principi, 
17 Vet. App. 431, 433 (2004) regarding the statutory change 
as a result of Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651, Section 104(a).  


ORDER

Entitlement to service connection for PTSD for the purpose of 
accrued benefits is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



